ITEMID: 001-94113
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF UYANIK AND KABADAYI v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 5 - Right to liberty and security
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Vladimiro Zagrebelsky
TEXT: 5. On 16 May 1996 the applicants were arrested and taken into police custody by officers of the İstanbul security police in connection with an investigation into an illegal organisation. On 30 May 1996 the applicants were brought before the İstanbul public prosecutor and the investigating judge respectively, who remanded the applicants in custody.
6. By an indictment dated 27 June 1996, the public prosecutor at the İstanbul State Security Court initiated criminal proceedings against the applicants and a number of others, accusing them, inter alia, of membership of an illegal armed organisation and of taking part in its activities.
7. On 4 June 2003 the İstanbul State Security Court sentenced the applicants to life imprisonment, pursuant to Article 146 § 1 of the Criminal Code. On 20 January 2004 the Court of Cassation quashed the judgment of the first-instance court and remitted the case. State Security Courts were abolished by constitutional amendments introduced on 7 May 2004. Subsequently, the applicants’ case was resumed before the 12th Assize Court of İstanbul.
8. Referring to recent amendments in domestic law, on 27 December 2004 the applicants requested to be released pending trial. Relying on the accusations against the applicants, the length of their detention and the content of the case file, the 12th Assize Court of İstanbul refused the applicants’ request on 29 December 2004. The applicants appealed. On 18 January 2005 the 13th Assize Court of İstanbul dismissed their appeal without further reasoning.
9. On 1 February 2006 the applicants were released pending trial.
10. On 30 April 2008 the 12th Assize Court of İstanbul sentenced the applicants as charged. According to the information in the case file, as submitted by the parties, the proceedings are pending before the Court of Cassation.
VIOLATED_ARTICLES: 5
6
